295 S.W.3d 541 (2009)
Michele CHAMBERS, Respondent,
v.
HARRAH'S NORTH KANSAS CITY, LLC, Appellant.
No. WD 69487.
Missouri Court of Appeals, Western District.
July 31, 2009.
Application for Transfer to Supreme Court Denied September 22, 2009.
Application for Transfer Denied November 17, 2009.
Michael S. Cessna, for Appellant.
Kevin A. Graham, for Respondent.
Before: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Harrah's North Kansas City, L.L.C. ("Appellant" or "the casino") appeals from a judgment after a jury trial awarding Respondent Michele Chambers $1,000,000 on her claim for wrongful discharge. Appellant asserts that the trial court erred in admitting certain evidence to show mental anguish, that the compensatory damages award was grossly excessive, and that Respondent failed to make a submissible case for punitive damages. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).